Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				   DETAILED ACTION
	The office acknowledges Applicants filing of the claims dated 03/26/2021. Claims 1-20 are pending and are examined based on the merits herein. 
Application Priority
This application has been filed on 03/26/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roncati et al. (Prostaglandins and Other Lipid Mediators, 154, p 1-4, Feb 23 2021). 
	Roncati teach micronized/ultramicronized palmitoylethanolamide (PEA) as natural neuroprotector against COVID-19 inflammation and reports success by treating a Covid-19 patient with micronized/ultramicronized PEA (Abstract, title). Roncati explicitly teach administration of 300 mg mPEA (micronized PEA) plus 600mg in tablets umPEA (ultra-micronized PEA) (Normast MPS), 3 times a day up to rRT-PCR negativfication occurred after 17 days in a COVID-19, 45 year old female patient who tested positive to rapid antigenic swab and rRt-PCR test (See p 2, col. 2, last para). After administration of PEA the disease course has been favorable with no hyperpyrexia or hyperperistalsis, normal oxygen saturation and no loss of smell or taste (p 3, col. 1, para 1, lines 1-6). The reference teaches that our single-case experience supports the administration of mPEA plus umPEA as anti-inflammatory and neuroprotective adjuvant in the earliest stage of COVID-19 (see p 3, 7. Conclusion, lines 1-3). Further taught is that the PEA micronization technique is a patented technique that allows to reduce PEA particle diameter up to a micronized size of 2+/-6 µm (mPEA), optimally absorbable along the intestine, or to an ultramicronized size of 0.8+/-2 µm (umPEA) able to cross the blood-brain barrier too (See p 1, 3, PEA micronization technique). 
	Claims 1, 8-18 are anticipated by Roncati because the reference teaches treating Covid-19 with a mixture of ultra-micronized and micronized palmitoylethanolamide tablets (oral administration), in the ratio of 2:1, 600 mg: 300 mg, 3 times a day. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roncati et al. (Prostaglandins and Other Lipid Mediators, 154, 2021, p 1-4) in view of Impellizzeri et al. (J of Neuroinflammation, 2014,m 11:136, pages 1-9) and Accusizer (https://www.entegris.com/content/dam/product-assets/accusizers possystems/ appnote-particle-size-analysis-of-active-pharmaceutical-ingredients-apis-10548.pdf, Dec 13 2019). 
The current claims 2-7 are limited to PEA particle size distribution and measured with different techniques/instruments and claim 20 is to administration of PEA (m +um) for prolonged periods or for a chronic prevention treatment. 
Roncati et al. as discussed above. 
The reference is not explicit in teaching the limitations of claims 2-7, 20.

Impellizzeri et al. demonstrate the superior anti-inflammatory action exerted by orally administered, micronized PEA-m and ultramicronized PEA-um, versus that of nonmicronized PeaPure, in the rat paw carrageenan model of inflammatory pain (p 1, Abstract, Conclusions). The reference teaches the technique of micronization and ultra-micronization of PEA in page 2, col.2, last para. Further taught is the particle size distribution was measured by dynamic light scattering method using a Mastersizer 3000 unit, the morphology was assessed using scanning electron field emission microscope (See p 3, col.1, para 1-2). Impellizzari teach making micronized PEA-m, ranging from 1.57-9.36 uM and PEA-um ranging from 1.19 to 4.96 uM (see Table 1, Fig. 1). 
Accusizer teachings relate to the particle size analysis of active pharmaceutical ingredients (APIs). The reference disclose that laser diffraction is a common particle size analysis in pharmaceutical industry. Laser particle interactions create scattered light collected on multiple detectors and many angles. The particle size and light scattering angles have an inversely proportional relationship, the scattered light is converted to a particle size distribution using proprietary algorithms based on either Fraunhofer or Mie theory (See p 1, col. 2, para 2). 
From the teachings of Impellizzari a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that micronized PEA-m and ultramicronized PEA-um exert superior effects in oral administration compared to unmicronized PEA in inflammatory pain model, particle size distribution can be measured using Mastersizer 3000 unit, the morphology can be assessed using scanning electron field emission microscope. Roncati explicitly teach PEA micronization technique is a patented technique that allows to reduce PEA particle diameter up to a micronized size of 2+/-6 µm (mPEA), optimally absorbable along the intestine, or to an ultramicronized size of 0.8+/-2 µm (umPEA) able to cross the blood-brain barrier too. Impellizzari teach making micronized PEA-m, ranging from 1.57-9.36 uM and PEA-um ranging from 1.19 to 4.96 uM. From Accusizer it is clear that particle size analysis of APIs can be done using laser diffraction and based on Fraunhofer algorithm. Hence one of ordinary skill in the art would have found it obvious to make a mixture of PEA (micronized and ultramicronized) between 0.5- 6 microns (PEA-um), with the distribution and volume of PEA-um with less than 6 microns as in claims 2-3, or with the size, distribution and volume of PEA-m between 4-8 microns (as in claims 5-6) and measured by using Malvern Masterizer 3000 and using the Fruanhofer algorithm and with the particle size as claimed in claims 4 and 7. As to claim 20 from Roncati et al. one of ordinary skill in the art would have found it obvious to administer PEA (m +um) for prolonged period as it teaches administration of the same for 17 days in a Covid-19 patient. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roncati et al. (Prostaglandins and Other Lipid Mediators, 154, 2021, p 1-4) in view of and Gatti et al. (Pain Medicine, 2012, 13, 1121-30) and ClinicalTrials.gov (https://clinicaltrials .gov/ct2/show/NCT01851499, last update posted Oct 2015). 
Roncati as discussed above. 
Roncati do not explicitly teach the composition of claim 1 to be administered as food/dietary supplement.
Gatti teach palmitoylethanolamide as a dietary food for special medical purposes administered as a supplement, Normast 600 mg, Epitech group (See p 1123, col. 1, Study Design) for its effects in the treatment of chronic pain (Abstract). 
ClinicalTrials study is to test the effects of ultramicronized PEA(Normast) in Spinal Cord injury neuropathic pain (See title, study description). 
From Gatti and ClinicalTrials a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to formulate and use the composition comprising PEA-m and PEA-um as a dietary food supplement for medical purposes, for e.g. treating Covid-19. A person of ordinary skill in the art would have been motivated to do so is to formulating the supplement with a reasonable amount of success and to use the same in treating Covid-19. Thus claim 19 would have been obvious over the combined prior art teachings. 

Claim(s) 1, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mong et al. (US 2021/0338631) in view of Impellizzeri et al. (J of Neuroinflammation, 2014,m 11:136, pages 1-9).
Mong discloses the use of palmitoylethanolamide (PEA) in treating a viral infection, SARS-Cov2, Covid-19 (Abstract, p 1, [0003], [0007], [0009], [0060], claims 1, 6-8, 12-14). Mong teach inflammation is associated with Covid-19 [0004]. PEA can be administered in doses ranging from 200-800  mg taken three times a day [0059] and can be used alone or in combination [0060]. The pharmaceutical composition can be administered in a variety of unit dosage forms including tablets [0094]. The treatment described herein can be administered at various dose, including an effective amount an active agent to provide a desired effect, this amount may vary from subject to subject, depending on the species, age, and physical condition of the subject, the severity of the disease etc. [0096]. Mong teach that PEA is available as a food supplement [0057], lines 1-4. 
Mong do not teach the formulation of PEA as a mixture of PEA-m and PEA-um in the method of treating Covid-19. 
Impellizzeri et al. demonstrate the superior anti-inflammatory action exerted by orally administered, micronized PEA-m and ultramicronized PEA-um, versus that of nonmicronized PeaPure, in the rat paw carrageenan model of inflammatory pain (p 1, Abstract, Conclusions). The reference teaches the technique of micronization and ultra-micronization of PEA in page 2, col.2, last para. Further taught is the particle size distribution was measured by dynamic light scattering method using a Mastersizer 3000 unit, the morphology was assessed using scanning electron field emission microscope (See p 3, col.1, para 1-2). Impellizzari teach making micronized PEA-m, ranging from 1.57-9.36 uM and PEA-um ranging from 1.19 to 4.96 uM (see Table 1, Fig. 1). 
From the teachings of Impellizzeri, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to formulate a composition of PEA as a mixture with PEA-m and PEA-um with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Impellizzeri explicitly teach that the mixture demonstrates a superior anti-inflammatory effect compared to the nonmicronized PEA. Claim 1 would have been obvious over Mong and Impellizzeri because (1) Mong teach the use of PEA in Covid-19 viral infection (ii) Impellizzeri teach micronized and ultramicronized formulation of PEA (PEA-m , PEA-um). A person of  ordinary skill in the art would have been motivated to administer PEA-m+PEA-um mixture to Covid-19 patients in treating them with a reasonable amount of success and obtain therapeutic benefits. As to claims 8-17, it is within the skill of an artisan to adjust the micronized and ultramicronized PEA in a mixture to obtain desired therapeutic effects. As to claims 18 and 20, it is within the skill of an artisan to adjust the dosage regimen, 1-4 times a day and provide the mixture for a prolonged periods depending on the condition, and other factors and it is routine. As to claim 19, Mong teach PEA as a food supplement. Hence a person of ordinary skill in the art would have found it obvious to formulate the mixture of PEA-m and PEA-um from Mong and Impellizzeri as a food supplement for use in the treatment of Covid-19.
Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mong et al. (US 2021/0338631) in view of Impellizzeri et al. (J of Neuroinflammation, 2014,m 11:136, pages 1-9) and Accusizer (https://www.entegris.com/content/dam/ product-assets/accusizers possystems/ appnote-particle-size-analysis-of-active-pharmaceutical-ingredients-apis-10548.pdf, Dec 13 2019). 
Mong and Impellizzeri as discussed above. 
Mong and/or Impellizzeri do not explicitly teach the laser scattering method for the measurements. 
Accusizer teachings relate to the particle size analysis of active pharmaceutical ingredients (APIs). The reference disclose that laser diffraction is a common particle size analysis in pharmaceutical industry. Laser particle interactions create scattered light collected on multiple detectors and many angles. The particle size and light scattering angles have an inversely proportional relationship, the scattered light is converted to a particle size distribution using proprietary algorithms based on either Fraunhofer or Mie theory (See p 1, col. 2, para 2). 
From Accusizer it would have been obvious to a person of skill in the art that  particle size analysis of APIs can be done using laser diffraction and based on Fraunhofer algorithm. From the teachings of Impellizzari a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that micronized PEA-m and ultramicronized PEA-um exert superior effects in oral administration compared to unmicronized PEA in inflammatory pain model, particle size distribution can be measured using Mastersizer 3000 unit, the morphology can be assessed using scanning electron field emission microscope. Mong explicitly teach PEA in Covid-19 treatment. Impellizzari teach making micronized PEA-m, ranging from 1.57-9.36 uM and PEA-um ranging from 1.19 to 4.96 uM. Hence one of ordinary skill in the art would have found it obvious to make a mixture of PEA (micronized and ultramicronized) between 0.5- 6 microns (PEA-um), with the distribution and volume of PEA-um with less than 6 microns as in claims 2-3, or with the size, distribution and volume of PEA-m between 4-8 microns (as in claims 5-6) and measured by using Malvern Masterizer 3000 and using the Fruanhofer algorithm and with the particle size as claimed in claims 4 and 7. 



Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure Pesce et al. describes the effects of PEA in inflammation and suggests the use of it in treating Covid-19 (Phytotherapy Research, (first published Dec 2020), 2021, 35, 2514-2522)-

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a patient affected by Covid-19 patient with a mixture of ultra-micronized PEA and micronized PEA (see instant specification, Roncati et al. as above) does not reasonably provide enablement for chronic preventative treatment of Covid-19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice for chronic preventative treatment of Covid-19 with a mixture of ultra-micronized PEA and micronized PEA as claimed. 
To be enabling, the specification of the patent must teach those skilled in the art  how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1)	the quantity of experimentation necessary,
2)	the amount of direction or guidance provided,
3)	the presence or absence of working examples,
4)	the nature of the invention,
5)	the state of the prior art,
6)	the relative skill of those in the art,
7)	the predictability of the art, and
8)	the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
(1),(2),(3): The nature of the invention, state and relative skill level:
	The rejected claim 20 is directed to:

    PNG
    media_image1.png
    154
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    512
    media_image2.png
    Greyscale

The specification teach the use of a mixture of ultra-micronized PEA and micronized PEA patient affected by Covid-19 patient. The state of the art teach and suggest the use of PEA in the treatment of Covid-19. 
The state of the art teach the micronized and ultra-micronized PEA mixture in treating Covid-19 and the preparation of PEA-m and PEA-um (See Roncati et al. and Impellizzeri et al. above). 
	As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate chronic preventive treatment of Covid-19. Also there is no prior art that teach the prevention of Covid-19 in patients with PEA or with PEA-m and PEA-um. Mayo Clinic teach select Covid-19 vaccines might prevent Covid-19 (Mayo Clinic, 2022). Until to date there is no agent that is taught to prevent Covid-19 completely. The examiner maintains that absent demonstration from applicant demonstrating actual chronic prevention of Covid-19 one would not be able to ascertain if indeed said prevention occurs. 
The relative skill of those in the art is high, that of an MD or PHD.
(4) The breadth of the claims:
The claim is to chronic prevention of Covid-19 with PEA-m and PEA-um. 
 (5) Predictability of the art:
Despite the advanced training of practitioners in the art, it is still impossible to predict from the specification and prior art that Covid-19 be chronically be prevented with the mixture of  PEA-m and PEA-um.
Prevention requires the recited method to be completely effective in all patients at all times. It is respectfully pointed out that a method of preventing the diseases or disorders claimed means that the compounds or compositions are administered to subjects that do not have such diseases or disorders. The purpose is to prevent the condition before occurring but not to treat after it has occurred. Slowing or reducing the disease or disorder associated with formation of Covid-19 is possible but not complete prevention of such condition.
Furthermore, the definition of "to prevent" and the “act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
It is well established that "the scope of enablement various inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).
Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still exist even when the mechanism of action is known. For example, factors such as the bioavailability, pharmacokinetic profile, and potency of a compound can still be uncertain even if it can be expected to be active in disease models. It is highly unpredictable to prevent Covid-19 with the mixture of  PEA-m and PEA-um.
(6)/(7) The amount of direction or guidance provided and the presence or absence of working examples:
The specification provides no direction or guidance for chronic preventative treatment of Covid-19. There is no art that teaches that Covid-19 can be completely prevented from reoccurring. 
The direction and guidance is provided in regards to micronization process (p 10-11), particle size distribution, experimental evidence in regards to administration and treatment of Covid-19 with the mixture of PEA-m and PEA-um, examples of formulations comprising PEA-m and PEA-um. No reasonably specific guidance is provided concerning useful therapeutic protocols for preventing any disease including chronic preventative treatment for Covid-19.
(8) The quantity of experimentation necessary:
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that comprising PEA-m and PEA-um can be useful in the chronic preventative treatment of Covid-19  as inferred by the claims and contemplated by the specification. To practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627